[Cite as State v. Clark, 2022-Ohio-2693.]


                                           COURT OF APPEALS
                                        FAIRFIELD COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. 2021 CA 00025
                                                   :
    CONNOR J. CLARK                                :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Fairfield County Court
                                                       of Common Pleas, Case No. 2021 CR
                                                       00155



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              August 4, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    KYLE WITT                                          LAUREN HAMMERSMITH
    FAIRFIELD COUNTY PROSECUTOR                        ASST. STATE PUBLIC DEFENDER
    239 West Main St.                                  250 East Broad St., Suite 1400
    Suite 101                                          Columbus, OH 43215
    Lancaster, OH 43130
Fairfield County, Case No. 2021 CA 00025                                                   2

Delaney, J.

       {¶1} Defendant-Appellant Conner J. Clark appeals the July 21, 2021 judgment

entry of sentence by the Fairfield County Court of Common Pleas. The Plaintiff-Appellee

is the State of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶2} A recitation of the underlying facts giving rise to this appeal are not necessary

for the disposition of this appeal.

       {¶3} On February 4, 2021, the State filed an amended complaint in the Fairfield

County Juvenile Court against Defendant-Appellant Connor J. Clark, alleging charges for

two counts of murder, one count of aggravated murder, two counts of aggravated

burglary, and three counts of aggravated robbery (all with gun specifications) for an

incident that occurred on January 26, 2021. Clark waived his right to a probable cause

hearing and the Juvenile Court transferred his case to the Fairfield County Court of

Common Pleas, General Division.

       {¶4} Clark was indicted on the same charges by the Fairfield County Grand Jury

on May 6, 2021. He entered a not guilty plea to the charges.

       {¶5} On July 20, 2021, Clark appeared before the trial court for a plea hearing

and sentencing. Clark and the State entered into a plea agreement where Clark pled guilty

to an amended Count One, that count being amended from a charge of aggravated

murder to involuntary manslaughter, a first-degree felony in violation of R.C. 2903.04(A),

with two specifications under R.C. 2941.145(A) and R.C. 2941.1417(A); and a guilty plea

to Count Eight, that count being aggravated robbery, a first-degree felony in violation of

R.C. 2911.01(A)(1) and R.C. 2911.01(C). (T. 4).
Fairfield County, Case No. 2021 CA 00025                                                 3

       {¶6} The trial court conducted the plea colloquy and accepted Clark’s guilty

pleas. (T. 19-20). It then moved to sentencing. On offense of involuntary manslaughter in

Count One, the trial court sentenced Clark to a definite minimum prison term of ten years

to be served in the Ohio Department of Rehabilitation and Corrections, and an indefinite

maximum prison term of 15 years. (T. 100). The trial court next sentenced Clark to a

mandatory three-year term of imprisonment on the specification to Count One. (T. 100-

101). Finally, the trial court sentenced Clark to three years in prison on Count Eight,

aggravated robbery. (T. 101). The prison terms were to be served consecutively. (T. 101).

Accordingly, the trial court sentenced Clark to an aggregate definite minimum prison term

of 16 years to an aggregate indefinite prison term of 21 years in accordance with the

Reagan Tokes Act. (T. 102). Trial counsel for Clark did not object to the imposition of the

sentence pursuant to the Reagan Tokes Act.

       {¶7} The judgment entry of sentence was journalized on July 21, 2021. It is from

this judgment entry that Clark now appeals.

                              ASSIGNMENTS OF ERROR

       {¶8}   Clark raises two Assignments of Error:

       {¶9} “I. BECAUSE THE REAGAN TOKES ACT VIOLATES THE OHIO AND

UNITED STATES CONSTITUTIONS, CONNER’S SENTENCE IS CONTRARY TO LAW.

       {¶10} “II. CONNER WAS DENIED THE EFFECTIVE ASSISTANCE OF

COUNSEL WHEN TRIAL COUNSEL FAILED TO OBJECT TO THE TRIAL COURT’S

APPLICATION OF THE REAGAN TOKES ACT IN VIOLATION OF THE SIXTH AND

FOURTEEN AMENDMENTS TO THE UNITED STATES CONSTITUTION AND THE

OHIO CONSTITUTION, ARTICLE I, SECTION 10.”
Fairfield County, Case No. 2021 CA 00025                                                   4

                                        ANALYSIS

                                             I.

       {¶11} In Clark’s first Assignment of Error, Clark challenges the constitutionality of

the Reagan Tokes Act, codified under R.C. 2967.271. Clark argues that the Reagan

Tokes Act violates the separation of powers doctrine, the constitutional right to trial by

jury, and due process.

       {¶12} Prior to March 16, 2022, this Court held that a challenge to the

constitutionality of the Reagan Tokes Act was not ripe for review. See State v. Downard,

5th Dist. Muskingum, CT2019, 2020-Ohio-4227, appeal allowed, 160 Ohio St.3d 1507,

2020-Ohio-6835, 159 N.E.3d 1152. However, the Ohio Supreme Court issued its decision

in State v. Maddox, -- Ohio St.3d --, 2022-Ohio-764, -- N.E.3d --, where it held the issue

of the constitutionality of an indeterminate sentence imposed under R.C. 2967.271 ripens

at the time of sentencing, and that the law may be challenged on direct appeal.

       {¶13} Recently, in State v. Burris, 5th Dist. Guernsey No. 21CA000021, 2022-

Ohio-1481, and State v. Ratliff, 5th Dist. Guernsey No. 21CA000016, 2022-Ohio-1372,

this Court set forth analysis regarding Clark’s arguments. For the reasons set forth in

Burris and Ratliff, we find the Reagan Tokes Act is constitutional and overrule Clark’s first

Assignment of Error. See State v. Brazo, 5th Dist. Licking No. 2021 CA 0016, 2022-Ohio-

2066; State v. Wallace, 5th Dist. Muskingum No. CT2021-0043, 2022-Ohio-2352.

                                             II.

       {¶14} Clark argues in his second Assignment of Error that his trial counsel

provided ineffective assistance by failing to challenge the constitutionality of the Reagan

Tokes Act. We disagree.
Fairfield County, Case No. 2021 CA 00025                                                     5

       {¶15} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. “Reasonable

probability” is “probability sufficient to undermine confidence in the outcome.” Strickland

at 694, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674.

       {¶16} Because we have found the Reagan Tokes Act is constitutional, Clark

cannot demonstrate prejudice from counsel's failure to raise the claim in the trial court.

       {¶17} Clark’s second Assignment of Error is overruled.

                                      CONCLUSION

       {¶18} The judgment of the Fairfield County Court of Common Pleas is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.